 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of August 20,
2015 (the “Effective Date”), by and between Celator Pharmaceuticals, Inc. (the
“Company”), a Delaware corporation with offices at 200 PrincetonSouth Corporate
Center, Suite 180, Ewing, NJ 08628, and Michael R. Dougherty, an individual
residing at 107 Rossmore Drive, Malvern, PA 19355 (the “Executive”) (the Company
and the Executive, together, the “Parties”).

 

Recitals:

 

The Parties desire to enter into this Agreement to provide for the employment of
the Executive by the Company and for certain other matters in connection with
such employment, all as set forth more fully in this Agreement.

 

In consideration of the mutual promises, covenants, and conditions set forth in
this Agreement, the Parties agree as follows:

 

Section 1.      EMPLOYMENT POSITION, DUTIES AND RESPONSIBILITIES

 

a.           Position. The Company wishes to employ the Executive as the
Executive Chairman of the Company, and the Executive hereby accepts the position
of Executive Chairman for the Term of this Agreement. In this role, the
Executive shall serve as the representative of the Company’s Board of Directors
(the “Board”) to oversee the Company’s business and affairs between meetings of
the Board.

 

b.           The Executive’s Commitment. The Executive shall be employed on a
part-time basis and shall devote such time and attention to his duties and
responsibilities under this Agreement consistent with his position as the Board
and the Executive shall from time to time mutually determine, and the Executive
shall perform those duties and responsibilities to the best of his abilities.
While subject to any provision of this Agreement, the Executive shall maintain
loyalty to the Company and shall take no action that would directly or
indirectly promote any competitor or injure the Company’s interests. The
Executive may engage in other business and professional activities that do not
interfere with his obligations under this Agreement, provided that each of those
activities is first disclosed to and approved by the Board.

 

Section 2.      TERM AND TERMINATION OF EMPLOYMENT

 

a.           Term. The Executive’s employment with the Company shall commence on
the Effective Date and shall continue until terminated as provided in this
Section 2 (the “Term”).

 

b.           Termination upon Death. The Executive’s employment hereunder shall
terminate immediately upon the death of the Executive.

 

c.           Termination by the Company for “Reasonable Cause.” The Executive’s
employment may be terminated by the Company at any time upon a showing of
“Reasonable Cause.” “Reasonable Cause” shall be defined for the purposes of this
Agreement as being any of the following:

 

 

 

 

(i)          the Executive’s gross negligence or other misconduct that is
materially injurious to the Company, monetarily or otherwise, including but not
limited to any act or omission by the Executive of fraud, theft, dishonesty,
embezzlement, falsification of records or moral turpitude;

 

(ii)         the Executive’s willful violation of the Company’s bylaws, Code of
Conduct or other Company policy that is materially detrimental to the Company’s
best interest, after receiving at least 30 days of advance written notice and a
reasonable opportunity to cure of an equivalent time period;

 

(iii)        the Executive’s intentional failure to perform any lawful duties
assigned to him by the Board after receiving at least ten days of advance
written notice and the opportunity to cure to the satisfaction of the Board of
an equivalent time period;

 

(iv)         the commission by the Executive of any act that constitutes a
felony under the laws of the United States or the State of the Company’s
principal place of business; and

 

(v)          any material breach by the Executive of Section 5, 6, 7 or 8 of
this Agreement.

 

d.           Other Termination. The Executive may resign from his employment by
the Company at any time, provided that he gives the Company at least 20 business
days’ prior written notice, which notice shall specify the effective date of the
resignation. The Company may terminate the Executive’s employment at any time,
without “Reasonable Cause” by giving the Executive at least ten business days’
prior written notice of termination; provided, however, that the Company may, in
the Company’s sole discretion, pay the Executive’s Base Salary for the period of
notice in lieu of providing such notice.

 

Section 3.      COMPENSATION, BENEFITS AND EXPENSES

 

a.           Base Salary. The Company shall pay the Executive an annual gross
base salary of $175,000 (the “Base Salary”), payable in accordance with the
Company’s payroll practices in effect from time to time. The Executive’s Base
Salary will be reviewed annually following the Effective Date of this Agreement.
At or about the time of such reviews, the Executive’s Base Salary may be
adjusted upward or remain the same in the sole discretion of the Board.

 

b.           Annual Bonus. The Executive shall be eligible to receive an annual
bonus in an amount up to 50% of the Executive’s Base Salary, which bonus shall
be prorated for 2015 based on the portion of the year during which the Executive
is employed by the Company. The amount of the annual bonus, if any, shall be
determined by the Board in its sole discretion based upon achievement of
corresponding annual goals; such annual goals shall be established by the Board
no later than the end of each first calendar quarter during the Term after
considering input from the Executive. The bonus shall be paid in a single lump
sum within two and one-half months after the close of each fiscal year.

 

 2 

 

 

c.           Equity Incentive Awards. The Company agrees that, on or promptly
after the date of this Agreement, the Executive shall be granted stock options
under the Company’s 2013 Equity Incentive Plan (the “Plan”) exercisable for the
purchase of 500,000 shares of the Company’s Common Stock at an exercise price
equal to the fair market value per share of the Company’s Common Stock, as
determined in accordance with the Plan (the “Option Award”). The Option Award
shall vest and become exercisable in 36 substantially equal consecutive monthly
installments beginning one month after the Effective Date. The Option Award
shall be in addition to all stock option and restricted stock awards currently
held by the Executive, which shall continue in effect in accordance with their
respective terms. The Executive shall also be eligible to participate in other
equity incentive programs established by the Company from time to time to
provide stock options and other equity-based incentives to key employees of the
Company in accordance with the terms of those programs. All such stock options
and other equity-based incentives shall subject to the execution of such stock
option or grant agreements as prescribed from time to time by the Board.

 

d.           Withholdings. The Company shall withhold from any amounts payable
as compensation all federal, state, municipal income and employment taxes and
other withholdings as are required by any law, regulation, or ruling.

 

e.           Effect of Termination on Other Provisions. This Agreement shall
continue in effect upon and after the termination of the Executive’s employment
for any reason necessary to enforce the provisions of this Agreement that apply
subsequent to any such termination, including any provisions relating to
confidentiality, invention assignment, non-solicitation and non-competition.

 

f.            Expense Reimbursement. The Company shall timely reimburse the
Executive for all out-of-pocket expenses incurred in connection with the
Company’s business and the Executive’s performance of his obligations under this
Agreement in accordance with the Company’s expense reimbursement policies in
effect from time to time.

 

Section 4.      PAYMENTS AND BENEFITS UPON TERMINATION

 

a.           Payments and Benefits upon Termination. Upon the termination of the
Executive’s employment under this Agreement for any reason, the Executive will
receive payment for any and all unpaid Base Salary earned through the effective
date of such termination and a lump sum amount equivalent to the full gross
value of the Executive’s vacation payable in accordance with the Company’s
vacation policy, subject to all applicable income and employment taxes and other
required and elected withholdings, as soon as required by law but in no event
later than the first regularly-scheduled pay date after the termination date.

 

b.           Acceleration of Option Award Vesting upon a Change in Control.
Subject to the satisfaction of the terms of Section 4c, upon the occurrence of a
Change in Control (as defined in the Plan), in addition to any amounts payable
pursuant to Section 4a, the Option Award granted to the Executive pursuant to
Section 3c shall vest and become exercisable in full.

 

 3 

 

 

c.           Execution of Release. The Executive shall not be entitled to any
acceleration of vesting under the Option Award or any future stock option or
other equity-based award granted during the Term unless the Executive timely
executes, within 45 days after the effective date of the termination of the
Executive’s employment, and does not revoke, a Separation Agreement and Release
(the “Release Agreement”), including but not limited to the following terms:

 

(i)          an unconditional and mutual release of all waivable rights to any
claims, charges, complaints, grievances, whether known or unknown to the
Executive against the Company, its affiliates and assigns, and whether known or
unknown to the Company against the Executive, his heirs, executors, personal
representatives, administrators, agents, and assigns, through the date of the
Executive’s termination of employment other than post-termination payments and
benefits pursuant to and in accordance with this Agreement and other earned
compensation;

 

(ii)         a representation and warranty that the Executive has not filed or
assigned any claims, charges, complaints or grievances against the Company, its
affiliates or assigns, except to the extent such representations and warranties
are prohibited by law;

 

(iii)        an agreement not to use, disclose or make copies of any
confidential information of the Company, as well as to return any such
confidential information and property to the Company and to maintain the
confidentiality of the Release Agreement;

 

(iv)         a mutual agreement for the Executive not to make any false or
defamatory remarks regarding the Company or any of its directors and executive
officers and for the directors and executive officers of the Company not to make
any false or defamatory remarks about the Executive; and

 

(v)          an agreement that the Release Agreement shall not be construed as
an admission of any wrongdoing by the Company, by the Executive, or by any third
party.

 

The Release Agreement shall not release the Executive from any of his
obligations under this Agreement that survive the termination of the Executive’s
employment by the Company.

 

d.           Parachute Provisions. Notwithstanding anything herein to the
contrary, in the event that the Executive receives any payments or
distributions, whether payable, distributed or distributable pursuant to the
terms of this Agreement or otherwise, that constitute “parachute payments”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), and the net after tax amount of the parachute payment is
less than the net after-tax amount if the aggregate payment to be made to the
Executive were three times the “base amount” (as defined in Section 280G(b)(3)
of the Code), less $1.00, then the aggregate of the amounts constituting the
parachute payment shall be reduced to an amount that will equal three times the
Executive’s base amount, less $1.00. To the extent the aggregate of the amounts
constituting the parachute payments are required to be so reduced, the amounts
provided under this Agreement shall be reduced (if necessary, to zero) with
amounts that are payable first reduced first; provided, however, that, in all
events the payments provided under this Agreement that are not subject to
Section 409A shall be reduced first. The determinations to be made with respect
to this Section shall be made by a certified public accounting firm mutually
agreed upon by the Executive and the Company.

 

 4 

 

 

Section 5.      CONFIDENTIALITY AND INVENTIONS

 

a.           Confidential Information. “Confidential Information” means trade
secrets, know-how and other information relating to the Company’s business and
not generally available to the public that are or have been disclosed to the
Executive or with which the Executive becomes or has become familiar as a result
of his employment with the Company. Confidential Information includes, but is
not limited to, information relating to the Company’s business practices and
prospective business interests, products, processes, equipment, manufacturing,
marketing programs, research, product development, engineering and intellectual
property. At any time during or after the Executive’s term of employment, unless
the Executive receives the Company’s prior written consent, the Executive agrees
that he will not disclose, use, disseminate, lecture upon or publish any part of
the Company’s Confidential Information, whether or not developed by the
Executive, unless the same is already in the public domain not as a result of
the Executive’s disclosure. Also, the Executive will have the same obligations
with respect to the secret or confidential information of any other company or
individual (including both the Company’s affiliates and third parties), to which
the Executive gains or has gained access in connection with the Executive’s
employment. The Executive agrees that he will not disclose to the Company or
induce the Company to use any secret confidential information of others,
including former employers, with whom the Executive has obligations of secrecy.

 

b.           Inventions.

 

(i)          For purposes of this Section 5b, the term “Inventions” collectively
means any and all ideas, concepts, inventions, discoveries, developments, know
how, structures, designs, formulas, algorithms, methods, products, processes,
systems and technologies in any stage of development that are conceived,
developed or reduced to practice by the Executive alone or with others during
the Term of this Agreement and any and all patents, patents pending, copyrights,
moral rights, trademarks and any other intellectual property rights therein; and
any and all improvements, modifications, derivative works from, other rights in
and claims related to any of the foregoing under the laws of any jurisdiction.

 

(ii)         The Executive agrees to disclose promptly to the Company all ideas
and inventions that the Executive believes or should believe to be Inventions
along with all relevant records thereof. The Executive hereby assigns and
transfers to the Company, without further consideration, the Executive’s entire
right, title and interest (throughout the United States and Canada and in all
other countries and jurisdictions), free and clear of all liens and
encumbrances, in all and to all Inventions. Such Inventions shall be the sole
property of the Company, whether or not copyrightable or patentable or in a
commercial stage of development. In addition the Executive agrees to maintain
adequate current written records on the development of all Inventions, which
shall also remain the sole property of the Company.

 

(iii)        In the event any Invention shall be deemed by the Company to be
copyrightable or patentable or otherwise registrable, the Executive will assist
the Company in obtaining and maintaining letters patent or other applicable
registrations and in vesting the Company with full title. Should the Company be
unable to secure the Executive’s signature on any document necessary to apply
for, prosecute, obtain, or enforce any patent, copyright or other right or
protection relating to any Invention, due to the Executive’s incapacity or any
other cause, the Executive hereby irrevocably designates and appoints the
Company and each of its duly authorized officers and agents as the Executive’s
agent and attorney-in-fact to do all lawfully permitted acts to further the
prosecution, issuance, and enforcement of patents, copyrights, or other rights
or protection with the same force and effect as if executed and delivered by the
Executive.

 

 5 

 

 

(iv)         The Executive agrees that any idea, invention, writing, discovery,
patent, copyright, trademark or similar item, or improvement shall be presumed
to be an Invention if it is conceived, developed, used, sold, exploited or
reduced to practice by the Executive or with the Executive’s aid within the
one-year period commencing on the date of the termination of the Executive’s
employment hereunder and if it relates to any business in which the Company was
engaged as of such date. The Executive agrees to disclose such idea, invention,
writing, discovery, patent, copyright, trademark or similar item promptly to the
Company along with all relevant information and records and the Company will
examine the disclosure in confidence to determine if in fact it is an Invention
subject to this Agreement. The Executive can rebut the above presumption if the
Executive proves that the idea, writing, discovery, patent, copyright or
trademark or similar item or improvement is not an Invention covered by this
Agreement.

 

c.           Conflicts of Interest. During the Executive’s employment with the
Company, the Executive will promptly, fully and frankly disclose to the Company
in writing:

 

(i)          the nature and extent of any interest the Executive has or may
have, directly or indirectly, in any contract or transaction or proposed
contract or transaction of or with the Company, or its partners, subsidiaries or
affiliates;

 

(ii)         every office the Executive may hold or acquire, and every property
the Executive may possess or acquire, whereby directly or indirectly, by which a
duty or interest might be created in conflict with the interests of the Company
(or its partners, subsidiaries or affiliates), or the Executive’s duties and
obligations under this Agreement; and

 

(iii)        the nature and extent of any conflict referred to in Section 5c(ii)
above.

 

d.           Avoidance of Conflicts of Interest. The Executive acknowledges that
it is the policy of the Company that all conflicts of interest of the sort
described in Section 5c be avoided, and the Executive agrees to comply with all
policies and reasonable directives of the Company from time to time regulating,
restricting or prohibiting circumstances giving rise to conflicts of interest of
the sort described in Section 5c. The Executive agrees that he will not enter
into any agreement, arrangement or understanding with any other person or entity
that would in any way conflict or interfere with this Agreement or the
Executive’s duties or obligations under this Agreement or that would otherwise
prevent the Executive from performing the Executive’s obligations hereunder, and
the Executive represents and warrants that the Executive has not entered into
any such agreement, arrangement or understanding.

 

e.           Documents. The Executive acknowledges that all originals and copies
of drawings, manuals, reports, notebooks, computer programs, photographs and any
other recorded, written or printed matter relating to research, development,
manufacturing operations, or the business affairs of the Company made or
received by the Executive during the Executive’s employment are the property of
the Company. The rights comprised in the copyright of any of the above documents
made by the Executive during the Executive’s employment shall be owned
exclusively by the Company. The Executive agrees to promptly surrender such
property at the request of the Company and will not retain such property or
copies thereof after termination of the Term of the Executive’s employment. The
Executive agrees to similarly return all other property of the Company such as
equipment, samples and models.

 

 6 

 

 

Section 6.      RESTRICTIVE COVENANT

 

From and after the date of this Agreement and through the one year period after
the termination of the Term of the Executive’s employment hereunder, the
Executive shall not engage in any “Competitive Business.” As used in this
Agreement, a “Competitive Business” shall mean any business or enterprise
engaged in the development, manufacture, commercialization, marketing or sale of
fixed ratio combination cancer therapies or products or services based on
nanoparticle technologies or any other technology, product or service that is
directly competitive with the business in which the Company is actively engaged
during the Term of the Executive’s employment, including but not limited to any
product or service in pre-clinical development or in clinical development,
commercialized, marketed or sold by the Company during the Term; provided,
however, that the foregoing restriction shall not be construed to prohibit the
Executive’s ownership of not more than 1% of any class of securities of any
company that is engaged in any of the foregoing businesses, having a class of
securities that are publicly owned and regularly traded on any recognized
securities exchange or in the over-the-counter market, but only if such
ownership represents a passive investment and the Executive does not, in any
way, either directly or indirectly, manage or exercise control over any such
company, guarantee any of its financial obligations, otherwise take part in its
business.

 

Section 7.      NON-SOLICITATION

 

a.           Non-Solicitation of Customers and Other Third Parties. From and
after the date of this Agreement and through the one year period after the
termination of the Executive’s employment with the Company, the Executive shall
not solicit, entice or induce any person, company or other entity with which, at
any time during the twelve months immediately preceding the date of the
Executive’s termination, the Company has had any contractual or other business
relationship, whether as a strategic partner, collaborator, customer or
otherwise, into refraining from or reducing its business or relationship with
the Company, or to terminate its relationship with the Company, and the
Executive shall not approach any such person, company or other entity on behalf
of any Competitive Business for any such purpose or authorize or knowingly
approve the taking of such actions by any other person or entity.

 

b.           Non-Solicitation of Employees. From and after the date of this
Agreement and through the one year period after the termination of the
Executive’s employment with the Company, the Executive shall not solicit, entice
or induce any person, whom at any time during the twelve months immediately
preceding the termination, was or remains an employee of the Company to become
employed or engaged by the Executive or any person, firm, company or association
in which the Executive has an interest, and the Executive shall not approach any
such person for any such purpose or authorize or knowingly approve the taking of
such actions by any other person or entity.

 

 7 

 

 

Section 8.      REPRESENTATION AND WARRANTY BY THE EXECUTIVE

 

The Executive hereby represents and warrants to the Company, the same being part
of the essence of this Agreement that, as of the date of this Agreement, the
Executive is not a party to any agreement, contract or understanding, and that
no facts or circumstances exist, that would in any way restrict or prohibit him
in any material way from undertaking or performing any of his obligations under
this Agreement. The foregoing representation and warranty shall remain in effect
throughout the Term.

 

Section 9.      REMEDIES

 

a.           Equitable Relief. The Parties acknowledge and agree that
irreparable harm would result in the event of a breach or threat of a breach by
the Executive of Section 5, 6, 7, 10 or 11 of this Agreement or the making of
any untrue representation or warranty by the Executive in this Agreement.
Therefore, in any such event, and notwithstanding any other provision of this
Agreement:

 

(i)          the Company shall be entitled to a restraining order, order of
specific performance, or other injunctive relief, without showing actual damage
and without bond or other security; and

 

(ii)         the Company’s obligation to make any payment or provide any benefit
under this Agreement or the Release Agreement, including without limitation any
severance benefits and insurance reimbursements, shall immediately cease.

 

b.           Remedies Not Exclusive. The Company’s remedies under this Section 9
are not exclusive, and shall not prejudice or prohibit any other rights or
remedies under this Agreement or otherwise. To the extent required to be
enforceable by applicable law, the cessation of the Company’s obligation to make
payments or continue benefits under this Section 9 shall be deemed to be in the
nature of liquidated damages.

 

Section 10.    RETURN OF COMPANY PROPERTY

 

Immediately upon termination of the Term of the Executive’s employment or upon
the Company’s earlier request, the Executive shall return to the Company all
Confidential Information and other items described in Section 5 and all
originals and copies of any other property or information owned by the Company
or relating to its business, that the Executive has in his possession or under
his control, including all credit cards, papers, books, equipment, files,
supplies and samples.

 

Section 11.    MISCELLANEOUS PROVISIONS

 

a.           Notices. Unless otherwise agreed in writing by a Party entitled to
notice, all notices required by this Agreement shall be in writing and shall be
deemed given when physically delivered to and acknowledged by receipt by the
party, delivered by a national overnight delivery service, or when deposited
postage paid, registered or certified mail, addressed to the party at its
principal business or residence as set forth in the Company’s records or as
known to or reasonably ascertainable by the Party required to give notice.

 

 8 

 

 

b.           General Rules of Construction. The Parties have participated
jointly in negotiating and drafting of this Agreement. If a question concerning
intent or interpretation arises, no presumption or burden of proof shall arise
favoring or disfavoring a Party by virtue of authorship. Any reference to any
federal, state, local, or foreign statute or law shall be deemed also to refer
to all related rules and regulations unless the context requires otherwise.

 

c.           Meaning of Certain Words. The word “including” shall mean
“including without limitation.” Any reference herein to a period of days shall
mean calendar days unless otherwise expressly stated.

 

d.           Waivers. No assent, express or implied, by a Party to any breach or
default under this Agreement shall constitute a waiver of or assent to any
breach or default of any other provision of this Agreement or any breach or
default of the same provision on any other occasion.

 

e.           Binding Effect; No Third Party Beneficiaries. This Agreement shall
bind and benefit the Parties and their respective heirs, devisees,
beneficiaries, grantees, donees, legal representatives, successors, and assigns.
Nothing in this Agreement shall be construed to confer any rights or benefits on
third party beneficiaries.

 

f.            Assignment. Neither Party may assign this Agreement or any
interest herein without the other’s prior written consent; provided that the
Company may assign its interest to another entity that it controls, is
controlled by, or is under common control with or to a successor in interest
upon a Change of Control.

 

g.           Captions. Titles or captions contained in this Agreement are for
convenience and are not intended to affect the substantive meaning of any
provision.

 

h.           Severability. If any provision of this Agreement is found by a
court or other tribunal of competent jurisdiction to be invalid or
unenforceable, the attempt shall first be made to read that provision in such a
way as to make it valid and enforceable in light of the Parties’ apparent intent
as evidenced by this Agreement. If such a reading is impossible, the tribunal
having jurisdiction may revise the provision in any reasonable manner, to the
extent necessary to make it binding and enforceable. If no such revision is
possible, the offending provision shall be deemed stricken from this Agreement,
and every other provision shall remain in full force and effect.

 

i.            Survival. The provisions of this Agreement that by their terms are
intended to continue beyond the termination of the Executive’s employment,
including but not limited to Section 5, 6, 7, 8, 9, 10 and 11 hereof, shall
survive such termination of employment and shall continue in effect for the
respective periods therein provided or contemplated.

 

j.            Section 409A.

 

(i)          It is intended that this Agreement be drafted and administered in
compliance with section 409A of the Code, including, but not limited to, any
future amendments to section 409A of the Code, and any other Internal Revenue
Service or other governmental rulings or interpretations (together, “Section
409A”) issued pursuant to Section 409A so as not to subject the Executive to
payment of interest or any additional tax under Section 409A. The Parties intend
for any payments under this Agreement to either satisfy the requirements of
Section 409A or to be exempt from the application of Section 409A, and this
Agreement shall be construed and interpreted accordingly. Specifically, any
reimbursement of documented expenses provided pursuant to the terms of this
Agreement (x) shall not affect the expenses eligible for reimbursement in any
other year, (y) shall occur no later than the last day of the year following the
year in which the expense was incurred, and (z) the right to such reimbursements
shall not be subject to liquidation or exchange for another benefit. For
purposes of this Agreement, payments in connection with a termination of the
Executive’s employment shall be made only if such termination constitutes a
“Separation from Service” within the meaning of Section 409A.

 

 9 

 

 

(ii)         If payment or provision of any amount or benefit hereunder that is
subject to Section 409A at the time specified herein would subject such amount
or benefit to any additional tax under Section 409A, the payment or provision of
such amount or benefit shall be postponed to the earliest commencement date on
which the payment or provision of such amount or benefit could be made without
incurring such additional tax. In addition, to the extent that any Internal
Revenue Service guidance issued under Section 409A would result in the Executive
being subject to the payment of interest or any additional tax under Section
409A, the Parties agree, to the extent reasonably possible, to amend this
Agreement in order to avoid the imposition of any such interest or additional
tax under Section 409A, which amendment shall have the minimum economic effect
necessary and be reasonably determined in good faith by the Company and the
Executive.

 

(iii)        If the Executive is a “specified employee,” within the meaning of
Section 409A, on the date of his “separation from service,” as defined in
Treasury Regulation Section 1.409A-1(h), any amounts payable on account of such
separation from service that constitute “deferred compensation” within the
meaning of Section 409A shall be paid no earlier than the earlier of the
Executive’s death or six months following such separation from service, but only
to the extent necessary to avoid the imposition of additional taxes under
Section 409A.

 

k.          Governing Law. This Agreement shall be governed by and construed
under the laws of the United States and the State of New Jersey, without effect
to any conflicts of law.

 

l.           Effective Date. Upon execution by both Parties, this Agreement
shall be effective as of the Effective Date.

 

m.         Full Agreement; Modification. This Agreement supersedes all other
employment arrangements between the Executive and the Company, except that this
Agreement shall not supersede any existing confidentiality, invention
assignment, non-solicitation or non-competition agreements between the Executive
and the Company. This Agreement constitutes the entire agreement of the Parties
concerning its subject matter and supersedes all other oral or written
understandings, discussions, and agreements, and may be modified only in a
writing signed by both Parties. The Parties acknowledge that they have read and
fully understand the contents of this Agreement and execute it after having an
opportunity to consult with legal counsel.

 

 10 

 

 

n.           Counterparts; Delivery. This Agreement may be executed by the
Parties in separate counterparts and may be delivered by either or both of the
Parties by facsimile or electronic transmission.

 

(Signature page follows.)

 

 11 

 

  

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties have
executed this Agreement to be effective as of the date specified above.

 

    CELATOR PHARMACEUTICALS, INC.         s/ Michael R. Dougherty   By: s/ Scott
T. Jackson Michael R. Dougherty     Scott T. Jackson       Chief Executive
Officer

 

 12 

 